Citation Nr: 9911143
Decision Date: 04/22/99	Archive Date: 06/24/99

DOCKET NO. 92-04 970               DATE APR 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Whether the veteran has submitted an adequate substantive appeal
with respect to the issue of entitlement to service connection for
a left hand disorder as secondary to service-connected
postoperative residuals of a left shoulder dislocation.

2. Whether the veteran has submitted an adequate substantive appeal
with respect to the issue of entitlement to a total rating for
compensation purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Service

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD 

M. L. Kane, Associate Counsel 

DECISION TO VACATE IN PART

The veteran had active military service from May 1956 to February
1961. These issues arose from a July 1994 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia, which, in pertinent part, denied secondary
service connection for a left hand condition and denied entitlement
to TDIU.

On August 18, 1998, the Board sent a letter to the veteran
informing him of the Board's intention to address the adequacy of
his substantive appeal with respect to these issues, pursuant to 38
C.F.R. 20.203. He was permitted 60 days to submit argument or
request a hearing to present argument on these issues. The Board
issued a decision on November 16, 1998, which found, in pertinent
part, that the ,veteran had not perfected his appeal to the Board
for his claims of entitlement to secondary service connection for
a left hand condition and TDIU. Unbeknownst to the Board Member
rendering that decision, the veteran had responded to the August
1998 Board letter with a request for a hearing. His request was
received at the Board on October 15, 1998, but was not associated
with the claims folder until after the November 1998 Board decision
was issued.

The Board may vacate an appellate decision when a veteran is denied
due process of law. 38 C.F.R. 20.904(a) (1998). Failure to provide
the veteran a personal hearing after a request to do so constitutes
a denial of due process of law. 38 C.F.R. 20.904(a)(3) (1998). The
veteran was accorded a hearing before the Board prior to August
1998. However, because the veteran did not present argument at that
time on the adequacy of his substantive appeal, although he was
offered the opportunity to do so, the Board concludes the veteran
was denied due process of

- 2 -

law by failing to afford him a personal hearing specifically to
present argument on these issues prior to the Board's decision of
November 16, 1998.

In view of the foregoing, and to accord the veteran due process,
only those portions of the November 16, 1998, Board decision which
adjudicated the issues of whether adequate substantive appeals had
been filed with respect to the claims of entitlement to secondary
service connection for a left hand disorder and TDIU (listed as
issues #1 and #2 on the title page of that decision) are VACATED,
for the purpose of according the veteran a hearing before a Member
of the Board to present argument only on said issues. (See 38
C.F.R. 20.203. "... the appellant and representative, if any, will
be given notice of the issue and a period of 60 days following the
date on which such notice is mailed to present written argument or
to request a hearing to present oral argument on this question."
[Emphasis supplied.])

The veteran will be separately advised of arrangements for the
requested hearing. Thereafter, in accordance with VA regulations,
the Member of the Board who conducts the hearing will make the
Board decision on these issues.

ORDER

That portion of the Board decision of November 16, 1998, dealing
with the issue of whether the veteran has submitted an adequate
substantive appeal with respect to the issue of entitlement to
service connection for a left hand disorder as secondary to
service-connected post-operative residuals of a left shoulder
dislocation (issue #1) is hereby VACATED.

That portion of the Board decision of November 16, 1998, dealing
with the issue of whether the veteran has submitted an adequate
substantive appeal with respect to the issue of entitlement to a
total rating for compensation purposes based on individual
unemployability (issue #2) is hereby VACATED.

3 -

REMAND

As discussed above, the veteran requested a personal hearing before
a Member of the Board as to the issue of the adequacy of his
substantive appeal for his claims for secondary service connection
for a left hand disorder and TDIU. Since the veteran has not been
provided a hearing in accordance with his request, these claims
will be remanded. Because the issue is of the adequacy of
allegations of error of fact or law in the veteran's substantive
appeal, which is a matter to be determined by the Board (38 C.F.R.
20.203), this hearing must be before a Member of the Board. It is
not appropriate for local hearing officer disposition. Accordingly,
in order to ensure that due process is afforded the veteran, these
issues are REMANDED for the following:

Schedule the veteran for a hearing before a Member of the Board at
the RO to provide argument with respect to the issues of whether
adequate substantive appeals were filed in connection with the
claims for secondary service connection for a left hand disorder
and TDIU, and notify him of the scheduled hearing at the latest
address of record. This hearing is to be scheduled in accordance
with applicable law.

Thereafter, these issues should be returned to the Board for
further appellate consideration. The veteran need take no action
until he is so informed; however, he is free to submit additional
argument while these issues are in remand status. 38 C.F.R. 20.203
(1998). The purpose of the remand is to accord due process, and no
inference should be drawn as to the final disposition of these
claims.

These claims must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (Historical
and Statutory Notes) (West

4 -

Supp. 1998). In addition, VBA's Adjudication Procedure Manual, M21-
1, Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

J. SHERMAN ROBERTS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This order to vacate and
remand is in the nature of a preliminary order and does not
constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b)(1998).

5 -

Citation Nr: 9834475  
Decision Date: 11/16/98    Archive Date: 11/24/98

DOCKET NO.  92-04 970 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for a left hand disorder as secondary to service-
connected postoperative residuals of a left shoulder 
dislocation.

2.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a hallux valgus 
of the right foot with distortion of the foot, a flexion 
deformity and deviation of the right toe, and hammer toe 
deformities of the second, third and fourth toes, currently 
evaluated as 30 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a left shoulder 
dislocation, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to February 
1961.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from September 1991 and July 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The September 1991 rating 
decision denied entitlement to a disability rating in excess 
of 30 percent for service-connected postoperative residuals 
of a hallux valgus of the right foot with distortion of the 
foot, a flexion deformity and deviation of the right toe, and 
hammer toe deformities of the second, third and fourth toes, 
and denied entitlement to a disability rating in excess of 20 
percent for service-connected postoperative residuals of a 
left shoulder dislocation.  The July 1994 rating decision 
denied entitlement to service connection for a low back 
disorder; denied entitlement to service connection for a left 
hand disorder as secondary to for service-connected 
postoperative residuals of a left shoulder dislocation; and 
denied entitlement to a total rating for compensation 
purposes based on individual unemployability.

The case was previously before the Board in July 1993 and May 
1995, when it was remanded for examination of the veteran and 
medical records.  The requested development has been 
completed. 

In February 1998, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Acting Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  A copy 
of the transcript is of record.

Service connection for low back disorder as secondary to a 
service-connected fracture of the third dorsal vertebra 
process was denied by means of a January 1997 statement of 
the case.  The statement of the case by which the veteran was 
notified of this decision did not include an adequate 
explanation of the veterans appeal rights as to that issue.  
The veteran must be provided appropriate notice of the 
January 1997 decision and of the steps he must take in order 
to appeal the denial of this claim.  38 U.S.C.A. § 5104 (West 
1991 & Supp. 1998).  This claim is not currently before the 
Board on appeal and is referred to the RO for appropriate 
action.  38 U.S.C.A. § 7105(a), (d) (West 1991) (Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished . . . .); 38 C.F.R. §§ 20.101, 20.200 
(1998); see also Bernard v. Brown, 4 Vet. App. 384, 390 
(1993) (38 U.S.C.A. § 7105 establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO before a claimant may secure 
appellate review by the Board.)  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his current low back disorder had 
it onset during active service.  He maintains that his 
service-connected right foot and left shoulder disorders are 
more severely disabling than currently evaluated.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that it is without jurisdiction as 
to the veterans claims of entitlement to service connection 
for a left hand disorder as secondary to service-connected 
postoperative residuals of a left shoulder dislocation and 
entitlement to a total rating for compensation purposes based 
on individual unemployability; that the veteran has failed to 
satisfy the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim for service connection for a low back disorder is 
well grounded; that the preponderance of the evidence is 
against entitlement to a disability rating in excess of 30 
percent for service-connected postoperative residuals of a 
hallux valgus of the right foot with distortion of the foot, 
a flexion deformity and deviation of the right toe, and 
hammer toe deformities of the second, third and fourth toes; 
and that the preponderance of the evidence is against 
entitlement to a disability rating in excess of 20 percent 
for service-connected postoperative residuals of a left 
shoulder dislocation.


FINDINGS OF FACT

1.  The veterans claims of entitlement to service connection 
for a left hand disorder as secondary to service-connected 
postoperative residuals of a left shoulder dislocation and 
entitlement to a total rating for compensation purposes based 
on individual unemployability were denied by the RO in July 
1994, and the veteran was notified of the denial that same 
month.

2.  The veterans purported substantive appeal did not 
identify the denials of entitlement to service connection for 
a left hand disorder as secondary to service-connected 
postoperative residuals of a left shoulder dislocation and 
entitlement to a total rating for compensation purposes based 
on individual unemployability, nor did it identify any error 
of fact or law in these denials.

3.  No medical evidence has been presented or secured to 
render plausible a claim that any current low back disorder 
is the result of a disease or injury incurred in service.

4.  The veterans service-connected right foot disability is 
manifested by subjective complaints of pain and difficulty 
walking and objective evidence of severe degenerative changes 
of the proximal and distal interphalangeal joints of the toes 
with subluxation, subluxation and contracture with severe 
hammertoe deformity of the right, second and third toes, and 
callus formation of the great toe and of the plantar 
forefoot.

5.  The veterans service-connected left shoulder disability 
is manifested by subjective complaints of dislocation, 
limited motion, pain and stiffness; limitation of 
elevation/abduction of the arm to 90 degrees; and x-ray 
evidence of mild degenerative joint disease. 


CONCLUSIONS OF LAW

1.  The veteran did not perfect an appeal of the denial of 
entitlement to service connection for a left hand disorder as 
secondary to service-connected postoperative residuals of a 
left shoulder dislocation, and the Board has no jurisdiction 
to consider this claim.  38 U.S.C.A. §§ 7105(a), (d)(3), (4), 
and (5), 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.203, 20.302(b), 20.303 (1998).

2.  The veteran did not perfect an appeal of the denial of 
entitlement to a total rating for compensation purposes based 
on individual unemployability, and the Board has no 
jurisdiction to consider this claim.  38 U.S.C.A. §§ 7105(a), 
(d)(3), (4), and (5), 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.203, 20.302(b), 20.303 (1998).

3.  The claim for service connection for a low back disorder 
is not well grounded, and there is no statutory duty to 
assist the veteran in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a disability rating in excess of 30 
percent for service-connected postoperative residuals of a 
hallux valgus of the right foot with distortion of the foot, 
a flexion deformity and deviation of the right toe, and 
hammer toe deformities of the second, third and fourth toes, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5284 (1998).

5.  The criteria for a disability rating in excess of 20 
percent for service-connected postoperative residuals of a 
left shoulder dislocation have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5201, 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veterans service medical records disclose that in May 
1956 he reported injuring his back one year ago previously.  
Physical examination was not remarkable.  He next complained 
of low back pain in June 1956.  In July 1957, he sought 
treatment following an injury sustained while playing 
football.  An x-ray was interpreted as showing proc. dors. 
vertebra, III, fracture.

The veteran underwent surgery for repair of recurrent 
dislocation of the left shoulder in April 1958.  He also 
underwent an arthroplasty, bunionectomy of the right first 
toe in December 1958.

In March 1959, the veteran stated that he hurt his back one 
year previously.  There was pain in the right subcortical 
area partially in the axillary area.  There was mild 
tenderness and no crepitation.  The examiner diagnosed 
sprain.

In early January 1960, the veteran gave a history of an old 
football injury to the spine in 1957.  He complained of a 
similar pain, but not as severe.  Tenderness was elicited on 
fist percussion of L1 and L2 with reproduction of similar 
pain distribution as described in his history.  The 
examiners impression was ilioinguinal neuritis due to old 
vertebral injury.

Later that same month, the veteran complained of a cold with 
back pain.  He gave a history of a back injury in October 
1959 with occasional pain since that time.  He had bent over 
with an acute onset of pain.  The pain was worst in the 
dorsal area at D-10.  There was decreased range of motion on 
examination.  No diagnosis was rendered.

In February 1960, and examiner indicated that the veteran 
might have nerve root irritation.  An x-ray of the thoracic 
spine was normal.

On separation examination in February 1961, the veterans 
spine was described as normal.

In November 1970, the RO granted the veteran entitlement to 
service connection for residuals of hallux valgus of the 
right foot, evaluated as 10 percent disabling, and for 
postoperative residuals of a left shoulder dislocation, 
evaluated as 20 percent disabling. 

In August 1979, the RO recharacterized the veterans service-
connected right foot disability as postoperative residuals of 
a hallux valgus of the right foot with distortion of the 
foot, a flexion deformity and deviation of the right toe, and 
hammer toe deformities of the second, third and fourth toes 
and assigned an increased disability rating of 30 percent for 
this condition.

More recently, in October 1990 the veteran claimed 
entitlement to increased disability ratings for his service-
connected disabilities.

The veteran was afforded VA joints and feet examinations in 
August 1991.  On joints examination, he complained of pain, 
stiffness and limited motion of the left shoulder.  The 
examiner noted no gross visible deformities or swelling of 
the shoulder.  It was symmetrical when compared to the right.  
There were no muscular deformities or spasms.  The muscles 
were supple.  There was also no wasting of the left upper 
extremity.  There was slight decreased grip strength of the 
left hand as compared to the right.  Deep tendon reflexes in 
the left upper extremity were symmetrical when compared to 
the right.  The veteran had approximately 90 degrees of 
flexion, 90 degrees of abduction, 60 degrees of internal and 
external rotation.  These measurements were approximated 
because of the veterans complaints of pain on attempted 
motion.  Range of motion was checked several times, with each 
time being slightly different.  The approximations were the 
average ranges of motion.  X-rays of the left shoulder 
revealed no evidence of fracture or dislocation.  There were 
arthritic changes consistent with traumatic arthritis.  The 
examiner diagnosed status post surgery for recurrent 
dislocations of the left shoulder and degenerative arthritis, 
probably secondary to status post surgery for recurrent 
dislocations of the left shoulder.

On examination of the veterans feet, the examiner reported a 
noted deformity about the great toe and the remaining toes of 
the foot.  The veteran walked on the side of his heel of the 
right foot.  He kept his toes off the surface of the floor.  
His overall gait was not impaired.  There was a hammertoe-
type deformity of the great toe and clawing-type deformities 
of the remaining toes of the right foot.  X-rays of the right 
foot revealed mild subluxation of the great toe at the 
metatarsal phalangeal (MTP) joint and moderate arthritis of 
the joint.  There was extension of the toes at the MTP joint 
with flexion at the interphalangeal (IP) joints.  The 
examiner diagnosed hammertoe deformity of the right great toe 
with degenerative joint disease questionably due to the 
previous surgery and claw toe deformities of toes two to five 
of the right foot.

The veteran testified at a personal hearing at the RO in 
January 1992.  He stated that he took medication because of 
right foot and left shoulder pain, without relief.  He had 
pain on movement of the left shoulder, could not raise his 
arm above his head and had problems with internal rotation 
and decreased strength.  He had not experienced any left 
shoulder dislocation since the previous year.  He also stated 
that he lost his last job in a warehouse because of his 
shoulder disability.  With respect to his right foot, the 
veteran stated that he had to walk on his heel and used a 
cane on a regular basis, i.e., every other day.    

The veteran also testified at a personal hearing before the 
Board in May 1993.  He stated that he had to walk on the side 
of his foot because he could not put his foot on the floor.  
He did a lot of walking during the day and experienced pain.  
With respect to his left shoulder, he testified that he could 
not raise his arm above his head.  He had pain on movement of 
the shoulder.  He was right-handed.  He stated that no one 
would hire him because of his disabilities.  The veteran 
further testified that he injured his back during service 
while playing football.  Following this injury, his back 
reportedly did not bother him for 10 to 15 years.  Then it 
began to catch when he got up in the morning.  He denied any 
back injuries since his separation from service.  

On VA joints examination in October 1993, the veteran 
complained of painful calluses over the dorsal IP joint of 
the great toe and plantar aspect under the second metatarsal 
head and left shoulder pain and decreased range of motion.  
He denied much trouble with dislocation of the shoulder.  
However, he had pain during the day and night.  He could not 
perform any activities that required him to lift his hand 
over the level of his shoulder.  The veteran also reported 
low back pain that began seven to eight years ago.  The 
examiner noted that the veteran walked without a detectable 
limp.  He had abduction of the left shoulder to 90 degrees, 
flexion to 90 degrees, extension to 30 degrees, external 
rotation to 35 degrees, and near full internal rotation to 85 
or 90 degrees.  There were no impingement signs.  Examination 
of the right foot revealed that the first MTP joint was 
somewhat unstable.  There was a rather hammertoe deformity of 
the first, second and third toes.  There was also a marked 
callosity over the dorsal aspect of the IP joint of the great 
toe that was very tender to palpation.  There was a callosity 
under the second metatarsal head.  Range of motion of the 
ankle was full.  Pertinent diagnoses included post-traumatic 
degenerative joint disease of the left shoulder; spinal 
stenosis; near-fixed hammertoe deformity of the right first, 
second and third toes; painful callosity over the dorsum of 
the IP joint of the right great toe and a painful callosity 
over the plantar aspect under the second metatarsal head; and 
unstable MTP joint of the right great toe.  X-rays of the 
left shoulder revealed a large osteophyte off the inferior 
aspect of the articular surface of the humeral head; joint 
space narrowing of the glenohumeral joint; and a trough 
deformity along the posterior aspect of the humeral head 
indicative of prior dislocations.  X-rays of the foot showed 
an osteophyte around the talonavicular joint; a hammertoe 
deformity in all five toes; and joint space narrowing of the 
first metatarsophalangeal joint.  X-rays of the lumbosacral 
spine showed spondylosis deformans with anterior listhesis of 
L5 on S1.

In July 1994, the RO denied entitlement to service connection 
for a low back disorder and for a left hand disorder as 
secondary to service-connected postoperative residuals of a 
left shoulder dislocation.  The RO also denied entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  Service connection was granted for a 
fracture of the third dorsal vertebra process.  The veteran 
was notified of this decision by means of a supplemental 
statement of the case issued on July 28, 1994, which included 
a copy of the July 1994 rating decision.  A Statement of 
Accredited Representation Appealed Case dated October 4, 
1994, can be reasonably construed as expressing disagreement 
with the denials of entitlement to service connection for low 
back and left hand disorders and entitlement to individual 
unemployability.

Also associated with the claims folder are VA treatment 
records of the veteran dated from 1995 to 1996.  The veteran 
was treated for pain in his back, shoulder and feet.  It was 
noted that he needed orthopedic shoes.  On examination in 
August 1995, there was no swelling or deformity of the left 
shoulder.  Abduction was to 60 degrees.  There was also 
marked tenderness in the left subacromial area and bursitis 
of the left shoulder.  A December 1995 x-ray of the veterans 
lumbosacral spine revealed mild scoliosis; spondylosis and 
degenerative disc disease with narrowing of disc spaces at 
L4-L5 and L5-S1; first degree spondylolisthesis of L5; and 
degenerative joint disease.  

The veteran was hospitalized at the Vinson VA Medical Center 
(VAMC) in February 1996.  There was significant limitation of 
motion of the left upper extremity.  Bilateral hammertoes 
were noted.  Functionally, the veteran was pedally ambulant 
and independent with activities of daily living.  Pertinent 
diagnoses included rehabilitation therapy for exacerbation of 
low back pain; grade I spondylolisthesis at lumbar-5; 
degenerative joint disease of the lumbar facet joints; and 
hammertoe deformity bilaterally. 

The veteran was re-examined by VA in February 1996.  On 
joints examination, he complained of a stiff shoulder.  He 
also stated that he could not grip with his left hand and 
that his shoulder continued to come out of the socket.  His 
main problem was his left shoulder popping out.  He 
received Cortisone injections but the relief lasted only a 
few days.  The examiner noted no swelling of the shoulder.  
The veteran could externally and internally rotate the 
shoulder from 0 to 90 degrees (which was within normal 
limits).  He could forward elevate and adduct the shoulder 
from 0 to 180 degrees.  X-rays of the left shoulder revealed 
mild degenerative joint disease.  The examiner diagnosed 
history of injury to the left shoulder with mild degenerative 
joint disease by x-ray.

On examination of the feet, the veteran complained of 
deformity of the toes, including a severe hammertoe deformity 
of the right great toe.  He also had pain in the toes and of 
a callus on the plantar aspect of the foot in the forefoot 
area.  The examiner stated that the right great toe was fixed 
and contracted.  There was a hammertoe deformity of the right 
first, second and third toes.  There was also a callus 
formation on the plantar aspect of the right foot.  The 
veteran as able to stand and squat.  He was unable to rise to 
his toes or heels.  There was a notable contracture of the 
great toe as well as the second and third toe.  With respect 
to function, the veteran had little motion in the first, 
second and third toes except for flexion deformity.  The 
first, second and third toes remained in a clawed or 
hammertoe position.  The veteran ambulated on the lateral 
side of the right heel.  The forefoot did not purchase the 
ground.  There was hyperkeratosis of the great toe and 
plantar aspect of the right forefoot.  Dorsalis pedis pulses 
were moderate.  Posterior tibial pulses could not be 
palpated.  X-rays revealed severe degenerative changes of the 
proximal and distal IP joints of the toes with subluxation.  
There was hammertoe deformity involving the right first, 
second and third toes.  This deformity was considered severe.  
The examiner diagnosed subluxation and contracture with 
severe hammertoe deformity of the right, second and third 
toes, and callus formation of the great toe and of the 
plantar forefoot.

On January 6, 1997, the RO issued a statement of the case 
addressing the issues of entitlement to service connection 
for a low back disorder, entitlement to service connection 
for a left hand disorder as secondary to service-connected 
postoperative residuals of a left shoulder dislocation, and 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  The transmittal letter 
indicated that the veteran must file a substantive appeal 
within 60 days of the date of this letter or within the 
remainder, if any, of the one year period from the date of 
the letter notifying him of the decision he appealed; 
otherwise, his case would be closed.  The transmittal letter 
also advised the veteran that in perfecting his appeal, the 
important things to say were what benefits he wanted, what 
facts in the statement of the case he disagreed with and any 
error he believed was made in applying the law.

The next correspondence received from the veteran was a VA 
Form 9, Appeal to the Board of Veterans Appeals, on January 
22, 1997.  The veteran made no reference to the claims for 
service connection for a left hand disorder as secondary to 
service-connected postoperative residuals of a left shoulder 
dislocation and entitlement to a total rating for 
compensation purposes based on individual unemployability.  
He did make specific contentions with respect to the other 
issue included in the statement of the case.

The only subsequent correspondence of record on the veterans 
behalf addressing the issues of entitlement to service 
connection for a left hand disorder as secondary to service-
connected postoperative residuals of a left shoulder 
dislocation and entitlement to a total rating for 
compensation purposes based on individual unemployability was 
a September 29, 1997, Statement of Accredited Representation 
in Appealed Case.

In February 1998, the veteran testified at a personal hearing 
before the Board.  He stated that he injured his low back 
while playing football during active service.  His back began 
to bother him as he got older.  He asked a doctor what had 
caused the spine deformity (spondylosis) and she reportedly 
got a book and showed him that it was caused by injuries.  
The veteran stated that the doctor could not tell whether or 
not the injury was caused by an inservice injury.  With 
respect to his left shoulder, the veteran reported difficulty 
with motion.  He was unable to raise his left hand to touch 
his head.  He was able to lift his left hand to his head with 
the assistance of his right hand.  He was not able to button 
his shirts or tie his tie.  He also complained of decreased 
strength of the left arm.  The shoulder was painful most of 
the time.  Concerning his right foot, he stated that he was 
not able to place his foot onto the floor.  He was provided 
special shoes by VA.  He stated that sometimes he could not 
walk because of pain in his foot and toes.  He had to sit 
down after walking three blocks and took medication for pain.  

The Board wrote to the veteran at his current address of 
record on August 18, 1998, notifying him of its intention to 
consider, pursuant to 38 C.F.R. § 20.203, the issues of 
entitlement to service connection for a left hand disorder as 
secondary to service-connected postoperative residuals of a 
left shoulder dislocation and entitlement to a total rating 
for compensation purposes based on individual 
unemployability. A copy of the letter was sent to the 
veterans representative.  The Board further informed the 
veteran that he had 60 days within which to present written 
argument or request a hearing to present oral argument on the 
question of adequacy of the appeal.  The veteran did not 
respond.


II. Legal analysis

A.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issues of entitlement to service 
connection for a left hand disorder as secondary to service-
connected postoperative residuals of a left shoulder 
dislocation and entitlement to a total rating for 
compensation purposes based on individual unemployability

Under the pertinent statutes and regulations, [a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); 
see also 38 C.F.R. § 20.201 (1998) (requirements for notices 
of disagreement).  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (1998).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (1998).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  The appeal should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case, and the benefits sought 
on appeal must be clearly identified.  38 U.S.C.A. 
§ 7105(d)(3).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1998).  A 
determination of which a claimant is properly notified is 
final if an appeal is not perfected as prescribed by 
38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1998).

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with any 
statement of fact contained in a 
Statement of the Case or a Supplemental 
Statement of the Case which is not 
specifically contested.  Proper 
completion and filing of a Substantive 
Appeal are the last actions the appellant 
needs to take to perfect an appeal.

38 C.F.R. § 20.202 (1998).  See also 38 U.S.C.A. § 7105(d)(3) 
- (5).  

In this case, three issues were included in the statement of 
the case.  The veterans VA Form 9 did not indicate that he 
was appealing all those issues.  In fact, he set out specific 
contentions regarding only the issue of entitlement to 
service connection for a low back disorder.  He made no 
mention of the claims of entitlement to service connection 
for a left hand disorder or individual unemployability.  
There were no identified errors of fact or law cited by the 
veteran with respect to those issues.  

The veterans representative did address the issues of 
entitlement to service connection for a left hand disorder 
and individual unemployability in its statement in appealed 
case dated September 29, 1997, which could be liberally 
construed as setting forth an allegation of error.  However, 
the one-year period for perfecting an appeal following the 
July 1994 rating decision had expired by that time, so the 
representatives statement may not be construed as an 
adequate substantive appeal.  See 38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302(b).

[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of these issues, so any purported 
appeal is not in conformity with the law.  An appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 
(d), and 7108 (West 1991); 38 C.F.R. §§ 20.101(a), 20.200, 
20.202 (1998); YT v. Brown, 9 Vet. App. 195 (1996).


B.  Entitlement to service connection for a low back disorder

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was noted during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a chronic condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veterans present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may also be established for a current 
disability on the basis of a presumption under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal presumption by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Here, the medical evidence of record indicates that the 
veteran currently suffers from a low back disorder(s), 
diagnosed as scoliosis, spondylosis, degenerative disc 
disease, spondylolisthesis, and degenerative joint disease.  
These disabilities were first diagnosed many years after 
service, as early as 1993.  Therefore, the Board finds that 
there is sufficient medical evidence of a current disability, 
and the first element of a well-grounded claim has been 
satisfied.

The veterans service medical records showed that he received 
treatment for low back symptomatology on several occasions.  
He also sustained an injury to the dorsal spine while playing 
football, for which he is already service connected.  
Therefore, the Board finds that there is sufficient lay and 
medical evidence of incurrence of an injury during service, 
and the second element of a well-grounded claim has been 
satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  The veteran has 
not reported experiencing continuity of low back 
symptomatology since his separation from service.  To the 
contrary, he stated that he had no such symptomatology until 
several years following his separation from service.  Nor are 
there any medical opinions contained in any of the veterans 
post-service medical records relating his current 
disabilities to any inservice event or injury or post-service 
symptomatology.  The Board is cognizant of the veterans 
testimony, presented in 1998, that a doctor showed him a book 
indicating that spondylosis was caused by injuries.  Even if 
the Board were to obtain copies of this medical text, to 
extrapolate from these excerpts a causal relationship between 
the veterans current low back disorder and his inservice 
symptomatology would constitute nothing more than an 
unsubstantiated medical opinion rather than a conclusion 
based on the medical evidence of record.  See Sacks v. West, 
No. 97-1336 (U.S. Vet. App. Aug. 7, 1998); see also Colvin v. 
Derwinski, 1 Vet. App, 171, 175 (1991).  Indeed, the veteran 
testified that the doctors could not tell whether his injury 
was caused during active service.  Moreover, the veteran is 
not competent to ascribe his current low back problems to 
active service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

There is no medical evidence associated with the claims file 
showing that the veterans inservice symptoms represented a 
chronic low back disorder.  The report of his separation 
examination showed no permanent residuals from the inservice 
back injury and/or inservice medical treatment.  There is no 
post-service medical evidence regarding the veterans back 
disability until 1993, approximately 32 years after 
separation from service.  The medical evidence does not show 
that the low back condition in 1993 is related to his active 
service in any manner.

Because no medical evidence has been presented or secured to 
render plausible a claim that any current low back disorder 
had its onset in service or is the result of, or related to, 
any disease contracted or injury sustained in active military 
service, the Board concludes that this claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), affd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellants claims for service connection for a low back 
disorder.  While the veteran was reportedly treated for a low 
back disorder in 1983, additional development to obtain these 
records is unnecessary.  Medical evidence of a low back 
disorder more than 20 years after service is not sufficient 
evidence to well ground the veterans claim.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


C.  Increased rating claims

i.  General

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected right foot 
and left shoulder disabilities within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  In this case, the RO 
provided the veteran VA examinations.  There is no indication 
of any additional relevant medical evidence.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 1991).  In considering the severity of 
a disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veterans disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

If there is a question as to which evaluation to apply to the 
veterans disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
disability or the same manifestations under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VAs Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).


ii.  Service-connected postoperative residuals of a hallux 
valgus of the right foot with distortion of the foot, a 
flexion deformity and deviation of the right toe, and hammer 
toe deformities of the second, third and fourth toes

The RO has rated the veterans service-connected residuals of 
a hallux valgus of the right foot with distortion of the 
foot, a flexion deformity and deviation of the right toe, and 
hammer toe deformities of the second, third and fourth toes 
analogously under the criteria in the VA Schedule for Rating 
Disabilities for [f]oot injuries, other.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1998).  The criteria for 
evaluating foot injuries provides a 30 percent rating for a 
severe degree of impairment.  A 40 percent rating may be 
provided where the evidence shows actual loss of use of the 
foot.  

Based on the medical findings and the veterans contentions, 
the Board finds that the symptoms the veteran experiences in 
his right foot are adequately compensated by the current 30 
percent disability rating and do not amount to loss of use of 
the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).  
Despite severe impairment of the veterans foot, including 
complaints of pain that requires that he often rest, he is 
able to walk.  This has consistently been demonstrated on VA 
examinations, and during hospitalization in February 1996 it 
was noted that he was pedally ambulant.   

The Board must also determine whether consideration should be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  It is necessary 
to consider these regulatory provisions in the case of 
disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Since Diagnostic Code 5284, under which the veteran 
is rated, does not specifically address limitation of motion, 
it must be determined whether these provisions are applicable 
to this diagnostic code.

In a recent opinion by the VA General Counsel, it was noted 
that Diagnostic Code 5284 is a more general diagnostic code 
under which a variety of foot injuries may be rated, and that 
the nature of the particular injury determines whether 
limitation of motion is involved.  If limitation of motion is 
involved, 38 C.F.R. §§ 4.40 and 4.45 should be applied.  With 
respect to fractures of the foot, the General Counsel stated 
that some of these injuries may affect range of motion, and 
said the following: Fractures and dislocations, for 
example, may limit motion in the subtalar, midtarsal, and 
metatarsophalangeal joints.  VAOPGCPREC 9-98 at 5 (citing 
Jesse C. DeLee, Fractures and dislocations of the foot, in 2 
Surgery of the Foot 592 (Roger A. Mann ed., 5th ed. 1986)).  
Because the veterans service-connected right foot condition 
involves arthritis which may limit motion of the foot, the 
Board will consider whether an increased disability rating is 
warranted within the context of 38 C.F.R. §§ 4.40 and 4.45.

The medical evidence demonstrates significant functional loss 
associated with the veterans service-connected right foot 
disorder.  For example, on VA examination in February 1996 he 
was unable to rise to his toes or heels and could ambulate 
only on the lateral side of the right heel.  He has also 
testified that he often uses a cane and that because of pain, 
he is able to walk only three blocks before having to rest 
his foot.  These symptoms and findings, however, are not 
sufficient to warrant a increased disability rating according 
to the rating schedule, which provides a 40 percent 
disability rating only for actual loss of use of the foot.  
Any pain affecting function of the foot is not shown to a 
degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which do not meet the criteria for 
the next higher schedular evaluation.

The Board has considered whether a separate rating for 
arthritis of the veterans right foot is warranted. See 
VAOPGCPREC 23-97 (July 1, 1997).  The veterans 
representative has also requested that the veteran be 
assigned a separate disability rating for hammertoe 
deformities under Diagnostic Code 5282.  See Statement of 
Accredited Representation in Appealed Case, dated October 4, 
1994.  The Board points out, however, that arthritis and 
hammertoes were among the evidence specifically considered in 
assigning the veteran a 30 percent disability rating under 
Diagnostic Code 5284, for other foot injuries.  Therefore, an 
additional rating for arthritis or hammertoes would 
constitute pyramiding, or compensating twice for the same 
disability.  38 C.F.R. § 4.14 (1998).

Finally, the Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veterans disability in his favor.  
However, the objective medical evidence does not create a 
reasonable doubt regarding the current level of his right 
foot disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of 
increased disability rating for the veterans service-
connected postoperative residuals of a hallux valgus of the 
right foot with distortion of the foot, a flexion deformity 
and deviation of the right toe, and hammer toe deformities of 
the second, third and fourth toes.


Service-connected postoperative residuals of a left shoulder 
dislocation

The severity of the veterans service-connected left shoulder 
disability is currently evaluated for VA compensation 
purposes under the Schedule, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5202.  In the June 1996 supplemental statement 
of the case, it was noted that the 20 percent evaluation was 
assigned based on complaints of shoulder popping out and x-
ray findings of mild degenerative joint disease.  

The veterans left arm in this case is his minor arm.  A 20 
percent rating is warranted for recurrent dislocation at the 
scapulohumeral joint with frequent episodes of guarding of 
all arm movements or for malunion of the shoulder with 
moderate or marked deformity.  A 40 percent rating is 
warranted for fibrous union of the shoulder.  When there is 
nonunion of the shoulder (false flail joint) a 50 percent 
rating is assignable.  The highest, or 60 percent rating, is 
warranted for loss of head of the shoulder (flail shoulder) 
of the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (1998).  Where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a noncompensable rating will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (1998). 

The Board finds that noncompensable disability evaluation is 
warranted under Diagnostic Code 5202 because there is no 
evidence of malunion of the shoulder or recurrent dislocation 
at the scapulohumeral joint with frequent episodes of 
guarding of all arm movements.  While the veteran recently 
complained of his shoulder popping out on VA examination 
in February 1996, on prior occasions he specifically denied 
any such symptoms.  Moreover, the Board finds the probative 
weight of the veterans recent statements about his 
subjective symptoms to be not credible when compared with the 
medical records of treatment and examination.  The recent 
outpatient treatment records are negative for any complaints 
or treatment of shoulder dislocation.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45, concerning the effects of 
pain and other symptoms; and the effects of these symptoms on 
functional ability during use of a joint and during flare-ups 
must be taken into account when rating a disability based on 
limitation of motion.  However, this does not apply because 
Diagnostic Code 5202 is not based on limitation of motion.  
See  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

As the veteran has degenerative joint disease (arthritis) of 
the left shoulder identified as post-traumatic, it is 
appropriate to consider whether a separate rating for 
arthritis is warranted.  See 38 C.F.R. §§ 3.102, 4.3 (1998).  
The August 1991, October 1993 and February 1996 VA examiners 
identified arthritis as a residual of the veterans service-
connected disability.  

Degenerative arthritis is rated under a diagnostic code which 
takes into account both the x-ray evidence of degenerative 
changes of the shoulder as well as the resulting limitation 
of motion, if any, of the shoulder.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1998).  A 20 percent schedular 
rating assigned for a disability of the non-dominant shoulder 
contemplates such impairment in function as an inability to 
raise the arm above shoulder level, that is, above 90 
degrees.  Limitation of motion of the arm to midway between 
the side and shoulder level, that is, to 45 degrees, also 
warrants a 20 percent evaluation.  A 30 percent rating is 
assigned when motion of the non-dominant arm is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1997); see also 38 C.F.R. § 4.71, Plate I. 

At the time of the most recent VA examination in February 
1996, the veteran had abduction of the left shoulder to 180.  
These findings are at least 90 degrees beyond the limits 
established for the assignment of a 20 percent disability 
rating under diagnostic code 5201.  However, there was 
significant limitation of motion of the left upper extremity 
during VA hospitalization in that same month and much of the 
medical evidence shows that the veteran is unable to raise 
his arm above 90 degrees.  Therefore, with due consideration 
given to the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b), the Board finds the veteran meets the criteria for 
the assignment of a 20 percent disability rating under 
Diagnostic Code 5201.  In order to warrant a disability 
evaluation greater than 20 percent under the range of motion 
codes, motion of the arm must be limited to 25 degrees from 
the side, which was not the case. 

Diagnostic Code 5201 is based on limitation of motion.  The 
VA examiners have adequately described the degree of 
functional loss due to pain.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, any complaints of pain and 
weakness affecting strength and motion are not shown to a 
degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which do not meet the criteria for 
an increased schedular evaluation.  The veteran has 
demonstrated no swelling, deformity, spasm or wasting of the 
left upper extremity.  While he has some weakness of his 
grip, this has been associated with his nonservice-connected 
left hand/wrist disability. 

In view of the foregoing, the Board concludes that a 
disability rating in excess of 20 percent for service-
connected postoperative residuals of a left shoulder 
dislocation is not warranted at this time.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5201, 5202 (1998).


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for a left hand disorder as 
secondary to service-connected postoperative residuals of a 
left shoulder dislocation is dismissed.

The veteran having failed to perfect an appeal, the claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability is dismissed.

Having found the claim not well grounded, entitlement to 
service connection for a low back disorder is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected postoperative residuals of a hallux 
valgus of the right foot with distortion of the foot, a 
flexion deformity and deviation of the right toe, and hammer 
toe deformities of the second, third and fourth toes, is 
denied. 

Entitlement to a disability rating in excess of 20 percent 
for service-connected postoperative residuals of a left 
shoulder dislocation is denied.



           
     J. SHERMAN ROBERTS
     Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals. 
- 2 -
